Citation Nr: 0823390	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  98-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating due to unemployability caused 
by service-connected disabilities (TDIU).


REPRESENTATION

Jenny Y. Twyford, Esq.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In October 1999, August 2001, July 2003, March 2006, and 
March 2007 the Board remanded this matter for development.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are a 
lumbosacral strain evaluated as 40 percent disabling; 
pseudofolliculitis barbae evaluated as 30 percent disabling; 
a pain disorder associated with right hip tendonitis 
evaluated as 30 percent disabling; and for right hip 
tendonitis evaluated as 10 percent disabling.  The combined 
evaluation is 70 percent.

2.  The veteran's service-connected disabilities, alone, do 
not render him unemployable considering his educational and 
occupational background.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service connected disorders 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2003 and 
April 2006 correspondence of the information and evidence 
needed to substantiate and complete the claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA provided adequate notice of how an effective date is 
assigned.  The record shows that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence.  The 
claim was fully developed, the appellant has been provided 
examinations, and there are no pertinent records missing from 
the claim files.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication, and the evidence 
rebuts any suggestion that VA's actions have prejudiced the 
appellant's claim.

The veteran asserts, in essence, that he is unable to 
maintain employment due to his service-connected 
disabilities.

A total disability evaluation based on individual 
unemployability due to service connected disorders is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person is so 
disabled that he is precluded from following a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is 
only one service-connected disability, it must be rated at 60 
percent or more; if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be at least 70 percent.  38 
C.F.R. § 4.16(a).


If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the claim for a total disability evaluation 
based on individual unemployability due to service connected 
disorders should be submitted to the Director, Compensation 
and Pension Service, for consideration of a total disability 
evaluation based on individual unemployability due to service 
connected disorders on an extraschedular basis.  38 C.F.R. 
§ 4.16(b).  Finally, the service-connected disabilities must 
be so severe as to produce unemployability, in and of 
themselves, without regard to unemployability attributable to 
age of the veteran or to other disabilities for which service 
connection has not been granted.  38 C.F.R. § 3.341.  That 
is, a total disability evaluation based on individual 
unemployability due to service connected disorders may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.

Here, the veteran is service connected for a lumbosacral 
strain evaluated as 40 percent disabling; pseudofolliculitis 
barbae evaluated as 30 percent disabling; a pain disorder 
associated with right hip tendonitis evaluated as 30 percent 
disabling; and for right hip tendonitis evaluated as 10 
percent disabling.  The combined evaluation is 70 percent.  
See June 2007 RO rating decision.  Thus, the schedular 
criteria of 38 C.F.R. § 4.16(a) are satisfied.  

The remaining question is whether the veteran is unemployable 
by reason of his service-connected disabilities, considering 
his educational and occupational background.   As indicated 
as part of his December 1998 application for a total 
disability evaluation based on individual unemployability due 
to service connected disorders (see VA Form 21-8940 -- 
Veteran's Application for Increased Compensation Based on 
Unemployability) the veteran indicated that he had completed 
four years of high school.  He also reported an employment 
history which included his retiring from the U.S. Postal 
Service in 1997 due to disability.  

The record does not document the presence of current 
functional limitations imposed by the veteran's service-
connected disabilities, which would preclude the performance 
of substantially gainful employment.  In this regard, the 
Board acknowledges that the appellant has problems associated 
with pain related to his orthopedic-related service-connected 
disabilities.  See reports of VA orthopedic examinations 
dated in December 2001 and April 2007.  However, these 
symptoms are reflected in the current 70 percent rating.  

Pursuant to the Board's March 2007 remand the veteran was 
afforded a VA social and industrial survey.  The claims 
folders were reviewed, and the veteran was interviewed for a 
period of one and a half hours.  Review of the report shows 
that the interviewer was extremely through in her conducting 
of the interview.  The veteran informed her that he had 
worked at the U.S. Postal Service for a period of 17 years, 
up to 1997, at which time he had to retire due to severe pain 
which prevented him from standing for any extended period of 
time.  The veteran reported, however, that he had had 
numerous jobs since leaving the post office, to include with 
the Boys and Girls Clubs, Cleveland Orchestra, Positive 
Education Program, Salvation Army, and the Beach Brook 
program for Abused Children.  The veteran also reported 
earning a bachelor of science degree in 2002.  The appellant 
informed the interviewer that many of his positions 
constituted only short term employment as they were funded by 
grants.  Still, since December 2005 he reported working with 
the New Juvenile Probation Grant Program.  

The veteran complained of daily constant pain occurring in 
the course of his employment, and he informed the examiner 
that he was not retired because he could not pay his bills 
with only the money he received for his service-connected 
disabilities.  He also informed the examiner that his 
employer allowed him to get up and move around when we was 
unable to remain seated.  The interviewer opined that the 
veteran could not engage in any work that involved extended 
periods of sitting, climbing, standing, squatting, or 
lifting.  She added that it was extremely doubtful that he 
could continue to work because of his service-connected 
problems.  

The Board has reviewed numerous VA outpatient treatment 
records recently associated with the record.  These records, 
however, dated in 2006 and 2007, do not include a medical 
finding that the veteran is unable to be employed due to his 
service-connected disabilities.  Indeed, after carefully 
reviewing the evidence the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  While the VA 
psychologist who conducted the April 2007 social and 
industrial survey commented that it was "extremely 
doubtful" that the veteran could "continue to work" 
because of his service-connected problems, the appellant, 
nevertheless, informed her that he was in fact currently 
employed, and was earning a "living wage."  Moore v. 
Derwinski, 1 Vet. App 356, 358 (1991).  In the event that he 
again becomes unable to work, and is unemployed due to his 
service-connected disabilities alone, the veteran is always 
welcome to file a new claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  

Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disability is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).


ORDER

Entitlement to total disability evaluation based on 
individual unemployability due to service connected disorders 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


